Case 2:21-cv-02034-PKH Document 20               Filed 02/26/21 Page 1 of 1 PageID #: 150




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                FORT SMITH DIVISION

DR. JACKIE CAVNER                                                                     PLAINTIFF

v.                                   No. 2:21-CV-02034

UNIVERSITY OF ARKANSAS
FORT SMITH, et al.                                                                DEFENDANTS

                                         JUDGMENT
      Pursuant to the opinion and order entered in this case on this date, Plaintiff’s Title VII and

Title IX claims against Mercy are DISMISSED WITH PREJUDICED. Plaintiff’s Title IX claim

against UAFS is also DISMISSED WITH PREJUDICE.

      IT IS SO ADJUDGED this 26th day of February, 2021.


                                                            /s/P. K. Holmes, ΙΙΙ
                                                            P.K. HOLMES, III
                                                            U.S. DISTRICT JUDGE
